DETAIL ACTION
1. 	This Office Action is in response to Applicant’s arguments filed on 04/21/2022.
Response to Arguments
2. 	Applicant’s arguments, see REMARKS , filed on 04/21/2022, with respect to claims 1, 3, 5-8, 11-12, 15-16, 18 have been fully considered and are persuasive.  The 103 rejections of claims 1, 5, 6, 8, 15, 16, 18 has been withdrawn. New claims 21-28 corresponds to previously objected claim(s) for allowable subject matters, hence allowed. Examiner thanks the Applicant for amending DRAWINGs.
Allowable Subject Matter
3. 	Claims 1, 3, 5-8, 11-12, 15-16, 18, 20-28 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12, 21, 23, 25, 27, Murakami (US Pub 2021/0157348, where JP 2019-0210096 is dated back to Nov 21, 2019 (which is prior to Applicant’s priority date, Dec 24, 2019)) teaches (Fig. 2-10; para 23-28 and 44-45) an electronic circuit, comprising: 
a reference voltage generator (Fig. 2-10; voltage generation circuit 100), comprising: 
a first candidate circuit (110) configured to generate a first candidate reference voltage (Vref, Vref 0 or Vref1), 
a second candidate circuit (120) configured to generate a second candidate reference voltage (Vptat, Vptat0 or Vpat1), and
 a selector circuit (130, 140) configured to select (140 selects which ever has the highest voltage value (i.e. Fig. 4A1, 7A1, 7B2 or 7E1) ; Para 27-28) one of the first (Vref, Vref 0 or Vref1) and second candidate reference voltages (Vptat, Vptat0 or Vpat1); and 
a third circuit (Fig. 1; regulator 30; Para 4-5) configured to generate a power supply voltage (output of 30), [NOTE. Fig. 1 teaches ‘10 (where 10:12 functions as ‘110 and 120’ generating temp independent Vref and temperature dependent Vptat) and 20 (where 20 possibly functioning as ‘130, 140’)’ calculates the voltage level of the temperature compensatory voltage (i.e. similar ‘V_GREF’ OF Fig. 4A1, 7A1, 7B2 or 7E1). Next, 30 is analog ‘regulator(s)’ unit which outputs regulated voltage based on ‘10 and 20’ combined calculated result (i.e. VGREF), where Murakami’s 30 is functioning as Applicant’s 120)];
 wherein, at temperatures which are greater than a crossover temperature (Fig. 4, 7; i.e. shows temperature vs. voltage graphs- where corresponding ‘crossover temperature(s)’ are the ‘targeted temperatures are shown as ‘Tg, Tg0,Tg1’’ [where ‘Vptat, Vptat0 or Vpat1’ and ‘Vref, Vref 0 or Vref1’ are crossing each other at ‘Tg, Tg0,Tg1’ (i.e. See, Fig. 4A1, 7A1, 7B2 or 7E1)]; para 27-30, 39-41 and 45, and also abstract), the first candidate reference voltage (Vref, Vref0 or Vref1) is greater than (i.e. Fig. 7a1, Vref is selected between Tg0 and Tg1; also see, Fig. 4a1) the second candidate reference voltage (Vptat, Vptat0 or Vpat1), 
wherein, at temperatures which are less than the crossover temperature (Fig. 4, 7; i.e. shows temperature vs. voltage graphs- where corresponding ‘crossover temperature(s)’ are the ‘targeted temperatures are shown as ‘Tg, Tg0,Tg1’’ [where ‘Vptat, Vptat0 or Vpat1’ and ‘Vref, Vref 0 or Vref1’ are crossing each other at ‘Tg, Tg0,Tg1’ (i.e. See, Fig. 4A1, 7A1, 7B2 or 7E1)]; para 27-30, 39-41 and 45, and also abstract), the first candidate reference voltage (Vref, Vref 0 or Vref1) is less than (i.e. Fig. 7a1, where Vptat0 is selected between ‘Ta and Tg0’ and Vptat1 is selected between ‘Tg1 and Ta’) the second candidate reference voltage (Vptat, Vptat0 or Vpat1), and 
wherein, at the crossover temperature (where corresponding ‘crossover temperature(s)’ are the ‘targeted temperatures are shown as ‘Tg, Tg0,Tg1’’) the first candidate reference voltage (Vref, Vref0 or Vref1) is equal to (para 8, 21, 27-34 and 45) the second candidate reference voltage (Vptat, Vptat0 or Vpat1).
However, Murakami fails to teach a third circuit configured to generate a power supply voltage based on the selected candidate reference voltage.
However, Gangasani et al. (US Pub 2017/0011806) teaches (Fig. 1-2) 
a third circuit (i.e. 150) configured to generate a power supply voltage (i.e. Vrefc; Para 7-8, 68-74) based on the selected candidate reference voltage (i.e. 110 and 130) [NOTE. Applicant’s claimed power supply voltage Vdd is output of LDO regulator 120 after receiving selected reference voltage Vref from 100, which is same as Gangasami’s LDO Regulator 150, where 150 is shown as an LDO regulator in Fig. 3, and 150 output Vrefc after receiving selected candidate reference voltage from ‘110 and 130’ . In another word, ‘generation of a power supply voltage’ is just an output of a regulator based on the ‘calculated and selected’ reference voltages, which is what taught by Gangasani].
However, Murakami and Gangasani fails to teach, 
wherein the first candidate circuit is configured to cause the first candidate reference voltage to change by a first amount in response to changing a temperature from a first temperature value to a second temperature value, wherein the second candidate circuit is configured to cause the second candidate reference voltage to change by a second amount in response to changing the temperature from the first temperature value to the second temperature value, and wherein the first amount is greater than the second amount”, as claimed in claim 1,
“with the first candidate circuit, causing the first candidate reference voltage to change by an first amount in response to changing a temperature from a first temperature value to a second temperature value; and with the second candidate circuit causing the second candidate reference voltage to change by an second amount in response to changing the temperature from the first temperature value to the second temperature value, wherein the first amount is greater than the second amount”, as claimed in claim 12,
“wherein the third circuit is configured to receive a level shifted version of the selected first or second candidate reference voltage”, as claimed in claim 21,
“wherein the electronic circuit is specified to function at a particular temperature value less than the crossover temperature, wherein the first candidate circuit is configured to generate the first candidate reference voltage with a particular reference voltage value at the particular temperature, wherein the voltage regulator is configured to generate the power supply voltage with a particular power supply voltage value in response to receiving a voltage of the particular reference voltage value, and wherein the analog circuit is configured to not function with the particular power supply voltage value at the particular temperature”, as claimed in claim 23,
“with the third circuit, receiving a level shifted version of the selected first or second candidate reference voltage”, as claimed in claim 25,
“wherein the electronic circuit is specified to function at a particular temperature value less than the crossover temperature, the method further comprising, with the first candidate circuit is configured to generate the first candidate reference voltage with a particular reference voltage value at the particular temperature, wherein the voltage regulator is configured to generate the power supply voltage with a particular power supply voltage value in response to receiving a voltage of the particular reference voltage value, and wherein the analog circuit is configured to not function with the particular power supply voltage value at the particular temperature”, as claimed in claim 27.
Claims ‘3, 5, 6-8, 11’, ‘15, 16, 18, 20’, ‘22’, ‘24’, ‘26’, ‘28’ are depending from claims 1, 12, 21, 23, 25, 27, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        4/24/2022



	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839